RESOLUCIÓN
Examinadas la Moción Solicitando Readmisión a la Práctica de la Profesión de la Abogacía y la Notaría en Puerto Rico, presentada por Sandra I. Suárez Hernández, y las Mociones en Cumplimiento y Contestación a Resolu-ción, presentadas por el Procurador General de Puerto Rico, el Colegio de Abogados de Puerto Rico y la Oficina de Inspección de Notarías, y en vista de que las referidas en-tidades no han presentado objeción alguna a dicha solici-tud, se declara “con lugar”. Se autoriza la readmisión de Sandra I. Suárez Hernández a la práctica de la profesión de la abogacía y la notaría.

*553
Publiquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo. ) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo